SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

677
CA 12-02039
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


LINDSEY STEPHENSON, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

ANDREW P. FLEMING AND CHIACCHIA & FLEMING, LLP,
DEFENDANTS-APPELLANTS.
-----------------------------------------------
MARTHA KAVANAUGH, PLAINTIFF-RESPONDENT,

                     V

ANDREW P. FLEMING AND CHIACCHIA & FLEMING, LLP,
DEFENDANTS-APPELLANTS.


CHIACCHIA & FLEMING, LLP, HAMBURG (CHRISTEN ARCHER PIERROT OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LAW OFFICES OF JOHN P. BARTOLOMEI & ASSOCIATES, NIAGARA FALLS, D.J. &
J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered February 1, 2012. The order denied the
motions of defendants to dismiss the actions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                           Frances E. Cafarell
                                                  Clerk of the Court